Exhibit 10.9

FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT to Loan and Security Agreement (this "Amendment'') is
entered into this 30 day of July, 2009, by and between Silicon Valley Bank
("Bank'') and DOT HILL SYSTEMS CORP., a Delaware corporation (''Borrower")"whose
address is 2200 Faraday Avenue, Suite 100, Carlsbad, CA92008.


RECITALS


A.    Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of July 21, 2008 (as the same may from time to time be
amended, modified, supplemented or restated, the "Loan Agreement").


B.    Bank bas extended credit to Borrower for the purposes permitted in the
Loan Agreement.


C.    Borrower has requested that Bank amend the Loan Agreement to (i) revise
the financial covenants, and (ii)make certain other revisions to the Loan
Agreement as more fully set forth herein.


D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.


AGREEMENT


Now, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound. the parties hereto agree as
follows:


1.Definitions.    Capitalized terms used but not defind in this Amendment shall
have the meanings given to them in the Loan Agreement.


2.    Amendments to Loan Agreement.


2.1    Section 2.1.3 (Cash Management Services Sublimit). New Section 2.1.3 is
added as follows:


"2.1.3 Borrower may use the Revolving Line for Bank's cash management services,
which may include merchant services, direct deposit of payroll, business credit
card, and check cashing services identified in Bank's various cash management
services agreements (collectively, the "Cash Management Services"), in an
aggregate amount not to exceed the lessor of (A) Three Hundred Thousand Dollars
($300,000) or (B) the lesser of Revolving Line or the Borrowing Base, minus the
sum of all outstanding principal amounts of any Advances, minus the face amount
of any outstanding Letters of Credit (including drawn but unreimbursed Letters
of Credit). Any amounts Bank pays on behalf of Borrower for any Cash Management
Services will be treated as Advances under the Revolving Line and will accrue
interest at the interest rate applicable to Advances."


2.2    Section 2.2 (Overadvances). Section 2.2 is amended in its entirety and
replaced with the following:






--------------------------------------------------------------------------------

Exhibit 10.9

"2.2    Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances (including any amounts used for Cash Management
Services), plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) (such sum being an
"Overadvance") exceeds the lesser of either the Revolving Line or the Borrowing
Base, Borrower shal1 immediately pay to Bank in cash such Overadvance. Without
limiting Borrower's obligation to repay Bank any amount of the Overadvance,
Borrower agrees to pay Bank interest on the outstanding amount of any
Overadvance, on demand, at the Default Rate."


2.3    Section 2.4 (Fees). Section 2.4(c) is amended in its entirety and
replaced with the following:


"(c)    Unused Revolving Line Facility Fee. A fee (the "Unused Revolving Line
Facility Fee"), payable quarterly, in arrears, on a calendar year basis, in an
amount equal to three eighths of one percent (0.375%) per annum of the average
unused portion of the Revolving Line, as determined by Bank. The unused portion
of the Revolving Line, for the purposes of this calculation, shall include
amounts reserved for products provided in connection with Cash Management
Services. Borrower shall not be entitled to any credit, rebate or repayment of
any Unused Revolving Line Facility Fee previously earned by Bank pursuant to
this Section notwithstanding any termination of the Agreement, or suspension or
termination of Bank's obligation to make loans and advances hereunder; provided
that such Unused Revolving Line Facility Fee shall cease to accrue upon
termination of this Agreement."


2.4    Section 6.9 (Financial Covenants). Section 6.9(a) is amended in its
entirety and replaced with the following:


"(a)    Minimum Net Worth.    A minimum Net Worth of at least Fifty Million
Dollars ($50,000,000), increasing by fifty percent (50%) of Net Income, fifty
percent (50%) of issuances of equity after July 1 , 2009 and fifty percent (50%)
of the principal amount of Subordinated Debt."


2.5    Section 13 (Definitions).    The following terms and their definitions
set forth in Section 13.1 are amended in their entirety and replaced with the
following:


"Availability Amount" is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit), minus (e) any amounts used for Cash Management Services, and minus (d)
the outstanding principal balance of any Advances.


"Cash Management Services" is defined in Section 2.1.3.


"Credit Extension" is any Advance, Letter of Credit, amount utilized for Cash
Management Services, or any other extension of credit by Bank for Borrower's
benefit.


"Net Worth" means (i) stockholder's equity as calculated in accordance with
GAAP, plus (ii) expenses relating to restructuring activities and headquarter
relocation in an amount not to exceed (a) One Million Five Hundred Thousand
Dollars ($1,500,000) per quarter from July 1 , 2009 through June 30, 2010 and
(b) Three Million Dollars ($3,000,000) in the aggregate for the four quarters
ending June 30, 2010, plus (iii) 123R stock based compensation




--------------------------------------------------------------------------------

Exhibit 10.9

expenses, plus (iv) goodwill and long-lived asset impairment charges in an
amount not to exceed Five Million Dollars ($5,000,000) in any calendar year.


3.    Limitation of Amendments.


3.1    The amendments set forth in Section l, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other tern or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.


3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.


4.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:


4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;


4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;


4.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;


4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;


4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;


4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and


4.7    This Amendment bas been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors'
rights.


5.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and th.e same instrument






--------------------------------------------------------------------------------

Exhibit 10.9

6.    Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and (b)
Borrowers payment of an amendment fee in an amount equal to Seven Thousand Five
Hundred Dollars ($7,500).


[Signature page follows.]








--------------------------------------------------------------------------------

Exhibit 10.9

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK
 
BORROWER
Silicon Valley Bank
 
Dot Hill Systems Corp.
By:
/s/ Derek R. Brunelle
 
By:
/s/ Hanif Jamal
Name:
Derek R. Brunelle
 
Name:
Hanif Jamal
Title:
Relationship Manager
 
Title:
SVP & CFO





